UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2013 Date of reporting period:August 31, 2012 Item 1. Reports to Stockholders. Semi-Annual Report August 31, 2012 TWM GLOBAL EQUITY INCOME FUND Institutional Class Shares (Trading Symbol: TWMLX) Investor Class Shares (Trading Symbol: TWMVX) Investment Adviser Tiedemann Wealth Management, LLC 520 Madison Avenue 26th Floor New York, New York 10022 1-855-TWM-FUND (1-855-896-3863) Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULES OF INVESTMENTS, OPTIONS WRITTEN AND OPEN FUTURES CONTRACTS 10 STATEMENT OF ASSETS AND LIABILITIES 15 STATEMENT OF OPERATIONS 16 STATEMENT OF CHANGES IN NET ASSETS 17 FINANCIAL HIGHLIGHTS 18 NOTES TO FINANCIAL STATEMENTS 20 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AND SUB-ADVISORY AGREEMENTS 29 NOTICE OF PRIVACY POLICY & PRACTICES 33 ADDITIONAL INFORMATION 34 Dear Shareholders, For the six months ended August 31, 2012, the Institutional share class had a total return of +1.82% outperforming the MSCI World Index (the “Index”) by +1.96%, which had a total return of -0.14% during the same period. For the six months ended August 31, 2012, the Investor share class had a total return of +1.65% outperforming the Index by +1.79%, which had a total return of -0.14% during the same period. Driven by broad market concerns emanating from the ongoing European crisis, a slowing Chinese economy, a U.S. Presidential election and the upcoming U.S. “fiscal cliff”, the six month period proved to be volatile for financial markets. Potential solutions to Europe’s debt crisis continue to evolve, providing a complicated backdrop for companies and investors all around the world. What is clear, and of concern to us, is that Spain is now directly in the cross hairs of the crisis. If the Spanish are unable to finance their government through the private markets, their economy will likely be too large to be bailed out. Offsetting this uncomfortable reality is the apparent will of European policy makers to do anything to save the flawed Euro structure and prevent a collapse of their currency union. The European Central Bank’s (ECB’s) announcement in July to backstop sovereigns by purchasing large quantities of short-dated sovereign bonds has provided short-term relief, but we believe it is short on details and European issues will likely impact global markets for some time. China’s economy has noticeably slowed in 2012 as Europe weighs on China’s export sector. Add to this slow economic growth in the U.S. and the uncertainty over the Presidential election, health care, and taxes, and global uncertainty is justifiably at very high levels. While macroeconomic concerns remain on a global scale, there are a few critical positives for the global economy that are important. These include lower energy prices, prospects for a continued recovery of housing in the U.S., enormous amounts of liquidity on corporate balance sheets and, broadly speaking, attractive equity valuations. Within this economic outlook, we continue to believe that the Fund’s focus on companies with strong balance sheets and modest leverage, robust cash flow, sustainable and attractive dividends, global earnings in multiple currencies and generally less cyclical earnings, should enable the Fund to provide attractive returns versus global benchmarks.Furthermore, we believe the portfolio may help provide a hedge against inflationif stable and rising dividend distributions can help to insulate against the possibility of a deteriorating overall environment. For the past six months, the Fund’s individual security selection has accounted for the majority of outperformance relative to the benchmark, while sector selections have been a modest contributor. European security selection within Basic Materials, Energy, Financial Services, and Telecommunications sector accounted for the majority of the relative outperformance for the Fund. The top contributor to performance for the past six months was AT&T, a dominant U.S. wireless and phone company. The company is the second-largest U.S. wireless carrier serving 89 million traditional customers and 12 million “connected devices” such as e-readers. The company is also the dominant local phone company in 22 states serving about 40 million phone lines, 16 million Internet users, and 4 million television customers.The company’s stock price over the past six months was up +20.5% with a projected annual dividend yield of 4.6%, and 5% annual dividend growth. The largest detractor to the Fund’s performance was Canon, Inc. The company designs, manufactures, and distributes an extensive range of consumer and electronic products including copiers, cameras, and printers. While the company is based in Japan, approximately 80% of revenue is sourced from international markets. The company’s stock price was down -25.8% with a projected annual dividend yield of 4.8% but a flat dividend growth rate. As of August 31, 2012, the Fund owns 60 companies located in developed markets, all with market capitalizations in excess of $8 Billion (USD) and an average market capitalization of $70 Billion (USD). As of August 31, 2012, covered calls were written against 58% of the Fund’s assets and have ranged from 56%-60% of the Fund’s assets since the Fund’s inception. Thank you for investing with us and for your continued confidence. Very truly yours, Tiedemann Wealth Management, LLC 3 Disclosure Statement Past performance is not a guarantee of future results. The information provided herein represents the opinion of the fund manager and is not intended to be a forecast of future events or a guarantee of future results. Must be preceded or accompanied by a prospectus. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings, please refer to the Schedules of Investments, Options Written and Open Futures Contracts sections of this report. Mutual fund investing involves risk.Principal loss is possible.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks in differences in accounting methods. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of security prices, interest rates and currency exchange rates.The investment in options is not suitable for all investors. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of the developed markets.As of June 2007, the MSCI World Index consisted of the following 23 developed market country indices: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Greece, Hong Kong, Ireland, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom, and the United States. You cannot invest directly in an index. The TWM Global Equity Income Fund is distributed by Quasar Distributors, LLC. 4 TWM GLOBAL EQUITY INCOME FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (March 1, 2012 - August 31, 2012). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of ETFs or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 TWM GLOBAL EQUITY INCOME FUND Expense Example (Continued) (Unaudited) Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2012 - March 1, 2012 August 31, 2012 August 31, 2012* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.15%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2012 - March 1, 2012 August 31, 2012 August 31, 2012* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.46%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 TWM GLOBAL EQUITY INCOME FUND Investment Highlights (Unaudited) The Fund’s investment objective is long-term capital appreciation and income. The Fund seeks to achieve its investment objective by investing primarily in a portfolio of common stocks of issuers in developed markets throughout the world, including the United States.The Fund generally invests at least 80% of its net assets (including any borrowings for investment purposes) in equity securities of companies with large market capitalizations.Under normal market conditions, the Fund generally invests in securities of issuers from at least three different countries (including the United States), with at least 40% of the Fund’s net assets invested in foreign securities. The Fund’s geographic allocation of portfolio assets as of August 31, 2012 is shown below. Allocation of Portfolio Assets (% of Long-Term Investments) 7 TWM GLOBAL EQUITY INCOME FUND Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of August 31, 2012 Annualized Since Inception Six Months One Year (3/31/11) Institutional Class Shares 1.82% 11.75% 5.23% MSCI World Index (0.14)%  8.12% (0.60)% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-855-TWM-FUND (1-855-896-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date for Institutional Class shares. The graph does not reflect any future performance. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of the developed markets.As of August 31, 2012, the MSCI World Index consisted of the following 24 developed market country indices: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom, and the United States. One cannot invest directly in an index. Growth of $25,000 Investment *Inception Date 8 TWM GLOBAL EQUITY INCOME FUND Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of August 31, 2012 Annualized Since Inception Six Months One Year (5/31/11) Investor Class Shares 1.65% 11.42% 2.59% MSCI World Index (0.14)%  8.12% (2.31)% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-855-TWM-FUND (1-855-896-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date for Investor Class shares. The graph does not reflect any future performance. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of the developed markets.As of August 31, 2012, the MSCI World Index consisted of the following 24 developed market country indices: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom, and the United States. One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 9 TWM GLOBAL EQUITY INCOME FUND Schedule of Investments August 31, 2012 (Unaudited) Shares Value COMMON STOCKS 98.82% Aerospace & Defense 6.31% BAE Systems PLC (a) $ General Dynamics Corp. Honeywell International, Inc. (c) United Technologies Corp. (c) Air Freight & Logistics 0.42% Expeditors International of Washington, Inc. Beverages 3.52% Coca-Cola Co. (c) Biotechnology 0.57% CSL Ltd. (a) Capital Markets 0.49% T Rowe Price Group, Inc. Chemicals 4.41% Air Liquide SA (a)(b) Ecolab, Inc. Linde AG (a)(b) PPG Industries, Inc. Shin-Etsu Chemical Co. Ltd. (a)(c) Commercial Banks 3.73% Hang Seng Bank Ltd. (a) Toronto-Dominion Bank (a)(c) Commercial Services & Supplies 0.52% Secom Co. Ltd. (a) Computers & Peripherals 4.78% International Business Machines Corp. (c) Distributors 0.85% Genuine Parts Co. (b) Li & Fung Ltd. (a) Diversified Telecommunication Services 5.81% AT&T, Inc. (c) Electrical Equipment 1.38% Emerson Electric Co. (c) Food & Staples Retailing 3.67% Sysco Corp. WM Morrison Supermarkets PLC (a) Woolworths Ltd. (a) The accompanying notes are an integral part of these financial statements. 10 TWM GLOBAL EQUITY INCOME FUND Schedule of Investments (Continued) August 31, 2012 (Unaudited) Shares Value Food Products 4.84% Nestle SA (a)(b)(c) $ Gas Utilities 0.54% Hong Kong & China Gas Co. Ltd. (a) Health Care Equipment & Supplies 0.51% Cie Generale d’Optique Essilor International SA (a) Hotels, Restaurants & Leisure 2.16% McDonalds Corp. (c) Household Products 0.83% Reckitt Benckiser Group PLC (a) Industrial Conglomerates 1.95% 3M Co. (c) Insurance 8.42% ACE Ltd. (a) Aflac, Inc. (c) Chubb Corp. Muenchener Rueckversicherungs AG (a) QBE Insurance Group Ltd. (a) IT Services 1.29% Automatic Data Processing, Inc. Paychex, Inc. Machinery 0.95% Illinois Tool Works, Inc. Media 1.89% Mcgraw-Hill Cos, Inc. Pearson PLC (a) WPP PLC Metals & Mining 0.45% Antofagasta PLC (a) Multi-Utilities 1.02% Consolidated Edison, Inc. Office Electronics 2.06% Canon, Inc. (a)(b) Oil, Gas & Consumable Fuels 10.85% Chevron Corp. (c) Exxon Mobil Corp. (c) Imperial Oil Ltd. (a) The accompanying notes are an integral part of these financial statements. 11 TWM GLOBAL EQUITY INCOME FUND Schedule of Investments (Continued) August 31, 2012 (Unaudited) Shares Value Personal Products 1.69% Kao Corp. (a) $ L’oreal (a) Pharmaceuticals 14.22% Eli Lilly & Co. (c) Johnson & Johnson (c) Sanofi (a)(c) Takeda Pharmaceutical Co. Ltd. (a)(b) Real Estate Management & Development 1.25% Cheung Kong Holdings Ltd. (a) Hang Lung Properties Ltd. (a) Semiconductors & Semiconductor Equipment 4.40% Intel Corp. (c) Software 1.03% SAP AG (a)(c) Specialty Retail 0.98% Hennes & Mauritz AB (a) Textiles, Apparel & Luxury Goods 1.03% LVMH Moet Hennessy Louis Vuitton SA (a)(b) TOTAL COMMON STOCKS (Cost $315,623,567) REAL ESTATE INVESTMENT TRUSTS 0.62% HCP, Inc. (b) TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,695,214) SHORT-TERM INVESTMENTS 0.93% Money Market Fund 0.93% STIT-Treasury Portfolio 0.020% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $3,100,855) Total Investments (Cost $320,419,636) 100.37% Liabilities in Excess of Other Assets (0.37%) ) TOTAL NET ASSETS 100.00% $ (a) Foreign issued security denominated in U.S. dollars. (b) All or a portion of this security is pledged as collateral for options written. See Note 2 in the Notes to Financial Statements. (c) All or a portion of this security may be subject to call options written. (d) Variable rate security; the rate shown represents the rate at August 31, 2012. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. (“MSCI”) and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 12 TWM GLOBAL EQUITY INCOME FUND Schedule of Options Written August 31, 2012 (Unaudited) Contracts Value CALL OPTIONS 3M Co. Expiration: October, 2012, Exercise Price: $92.50 $ Aflac, Inc. Expiration: September, 2012, Exercise Price: $45.00 AT&T, Inc. Expiration: October, 2012, Exercise Price: $38.00 Expiration: November, 2012, Exercise Price: $38.00 Chevron Corp. Expiration: September, 2012, Exercise Price: $110.00 Coca-Cola Co. Expiration: November, 2012, Exercise Price: $41.25 Emerson Electric Co. Expiration: October, 2012, Exercise Price: $55.00 Exxon Mobil Corp. Expiration: September, 2012, Exercise Price: $87.50 Honeywell International, Inc. Expiration: September, 2012, Exercise Price: $60.00 Intel Corp. Expiration: September, 2012, Exercise Price: $27.00 International Business Machines Corp. Expiration: September, 2012, Exercise Price: $200.00 Expiration: October, 2012, Exercise Price: $210.00 iShares MSCI EAFE Index Fund Expiration: September, 2012, Exercise Price: $51.00 Expiration: October, 2012, Exercise Price: $55.00 Johnson & Johnson Expiration: October, 2012, Exercise Price: $70.00 Eli Lilly & Co. Expiration: September, 2012, Exercise Price: $48.00 McDonalds Corp. Expiration: September, 2012, Exercise Price: $92.50 Nestle SA Expiration: October, 2012, Exercise Price: $62.85 (a) Sanofi Expiration: November, 2012, Exercise Price: $85.53 (a) SAP AG Expiration: October, 2012, Exercise Price: $67.92 (a) Shin-Etsu Chemical Co. Ltd. Expiration: September, 2012, Exercise Price: $56.20 (a) Toronto-Dominion Bank Expiration: October, 2012, Exercise Price: $85.21 (a) United Technologies Corp. Expiration: November, 2012, Exercise Price: $85.00 Total Options Written (Premiums received $1,977,686) $ (a) Foreign issued security denominated in U.S. dollars. The accompanying notes are an integral part of these financial statements. 13 TWM GLOBAL EQUITY INCOME FUND Schedule of Open Futures Contracts August 31, 2012 (Unaudited) Number Unrealized of Contracts Notional Settlement Appreciation/ Description Purchased Value Month (Depreciation) E-mini MSCI EAFE 22 $ September-12 $ ) E-Mini S&P 500 24 September-12 ) Total Futures Contracts Purchased $ $ ) The accompanying notes are an integral part of these financial statements. 14 TWM GLOBAL EQUITY INCOME FUND Statement of Assets and Liabilities August 31, 2012 (Unaudited) Assets Investments, at value (cost $320,419,636) $ Cash Foreign currencies, at value (cost $293,029)(2) Deposit for futures at broker Variation margin on futures contracts Dividends and interest receivable(1) Receivable for Fund shares sold Other assets Total Assets Liabilities Options written, at value (premiums received $1,977,686) Payable for Fund shares redeemed Payable to affiliates Payable to Advisor Payable for distribution fees 5 Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Accumulated net investment income Accumulated net realized gain Net unrealized appreciation (depreciation) on: Investments Foreign currency translation ) Futures contracts ) Options contracts ) Net Assets $ Institutional Class Shares Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ Investor Class Shares Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) 97 Net asset value, redemption price and offering price per share(3) $ Net of $24,627 in dividend withholding tax payable. A portion of this amount serves as collateral for options written. Does not recalculate due to rounding of shares. The accompanying notes are an integral part of these financial statements. 15 TWM GLOBAL EQUITY INCOME FUND Statement of Operations For the Six Months Ended August 31, 2012 (Unaudited) Investment Income Dividend income(1) $ Interest income Total Investment Income Expenses Advisory fees Administration fees Custody fees Transfer agent fees and expenses Federal and state registration fees Audit and tax fees Fund accounting fees Chief Compliance Officer fees and expenses Legal fees Trustees’ fees and related expenses Reports to shareholders Distribution (12b-1) fees - Investor Class 2 Other expenses Total Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments Foreign currency translation ) Written option contracts expired or closed ) Futures contracts closed ) Change in net unrealized appreciation (depreciation) on: Investments ) Foreign currency translation ) Futures contracts ) Options contracts Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ Net of $490,230 in foreign withholding taxes. The accompanying notes are an integral part of these financial statements. 16 TWM GLOBAL EQUITY INCOME FUND Statement of Changes in Net Assets Six Months Ended August 31, 2012 Period Ended (Unaudited) February 29, 2012(1) From Operations Net investment income $ $ Net realized gain (loss) from: Investments ) Foreign currency translation ) ) Option contracts expired or closed ) Futures contracts closed ) ) Change in net unrealized appreciation (depreciation) on: Investments ) Short transactions ) ) Futures contracts ) Options contracts ) Net increase in net assets from operations From Distributions Net investment income - Institutional Class ) ) Net investment income - Investor Class ) (9
